Citation Nr: 1616385	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  11-12 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an effective date earlier than October 1, 2012 for a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1974 to February 1976; February 2003 to May 2004; and June 2006 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In May 2014, the Veteran testified before the undersigned at a Travel Board hearing.  A transcript of the hearing is of record.

In June 2014 and September 2015, the Board remanded the appeal, to include the issue of entitlement to service connection for a respiratory disorder, for evidentiary development.  In January 2016, the RO granted service connection for a respiratory disorder; thus, that issue is no longer before the Board.


FINDINGS OF FACT

1.  The Veteran filed a claim for increased compensation on July 31, 2012.

2.  In November 2012, the RO granted a temporary 100 percent rating for posttraumatic stress disorder (PTSD), effective July 31, 2012 through October 1, 2012.

3.  In August 2013, the RO granted a TDIU and assigned an effective date of October 1, 2012.

4.  Prior to October 1, 2012 (disregarding the 100 percent rating in effect from July 31, 2012 to October 1, 2012), the Veteran was in receipt of service connection for PTSD (50 percent disabling); respiratory disorder (10 percent disabling prior to October 26, 2009, noncompensable thereafter); tinnitus (10 percent disabling); carpal tunnel and cubital tunnel syndrome with peripheral neuropathy of the left upper extremity (10 percent disabling prior to May 18, 2011, 20 percent disabling thereafter); degenerative arthritis of the lumbar spine (noncompensable); hearing loss of the left ear (noncompensable); and hypertension (noncompensable).  His combined disability rating was 60 percent.

5.  Prior to October 1, 2012, there was no pending formal or informal claim for a TDIU, and none can be inferred.

6.  Prior to October 1, 2012 (disregarding the 100 percent rating in effect from July 31, 2012 to October 1, 2012), the combined effects of the Veteran's service-connected disabilities did not render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for an effective date for a TDIU prior to October 1, 2012 have not been met.  38 C.F.R. § 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Initially, the Board notes that the appeal presents a "downstream" issue in that it arose following the grant of a TDIU; regardless, adequate notice was provided to the Veteran in writing following the issuance of an April 2014 Statement of the Case.  VA has also satisfied its duty to assist with regard to the issue decided herein.  The claims folder contains available VA outpatient and inpatient records and examination reports, as well as private medical records and lay statements from the Veteran.  Pursuant to a recent Board remand, the Veteran was notified that he needed to provide authorization in order to obtain certain private medical records; to date, he has not provided such authorization.  Moreover, additional VA examinations are not necessary, as current findings would not serve to establish entitlement to an earlier effective date for a TDIU, nor would current findings establish entitlement to an increased level of compensation.  On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.

As noted above, the Veteran presented testimony at a Board hearing in May 2014.  During the hearing, the undersigned VLJ clarified the issue and explained the basis for rating disabilities, to include TDIU.  The Veteran's functional impairment and manifestations were addressed, and he was provided an opportunity to submit additional evidence.  The actions of the VLJ supplement the VCAA and comply with any duties owed during a hearing.  38 C.F.R. § 3.103.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16(a), if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background, including his or her employment and educational history.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The statutory and regulatory guidelines for determining the effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).

In cases involving a claim for higher compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability occurred, if the claim is received within one year from that date; otherwise, the effective date is the date the claim is received.  See 38 U.S.C.A. § 5110(b)(3); 38 C.F.R. § 3.400(o)(2).  A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  With respect to informal claims, the Board is aware that this case predates the changes to 38 C.F.R. § 3.155, and therefore the older version of the regulation applies.  Under the former § 3.155, any communication or action indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In this case, the Veteran first became eligible for a TDIU on a schedular basis on October 1, 2012, which is the effective date of his award for TDIU.  He argues, however, that he was unemployable beginning in 2008 due to his service-connected psychiatric disorder, and therefore an earlier effective date is warranted.  For the following reasons, the Board finds that the claim for an earlier effective date must be denied.

In October 2008, the Veteran submitted an original claim for service connection for multiple disorders, to include (in pertinent part) a left upper extremity disorder, PTSD and bronchitis.  In July 2009, the RO granted service connection for an adjustment disorder and carpal and cubital tunnel syndrome of the left upper extremity, assigning 30 and 10 percent ratings, respectively, for these disabilities.  Service connection for PTSD and bronchitis was denied.  The Veteran subsequently appealed the denial of service connection for PTSD and bronchitis.

In May 2011, the Veteran submitted a claim for service connection for a right wrist condition, as well as a claim for an increased rating for his left upper extremity disorder.  He did not provide any information with regard to his employment status or the degree of functional limitation caused by his service-connected disabilities.  In May 2012 and June 2012 rating decisions, the RO increased the Veteran's disability rating for carpal and cubital tunnel syndrome of the left upper extremity, to 20 percent disabling, and denied service connection for neuropathy of the right upper extremity.  The Veteran did not submit timely expressions of disagreement with these decisions.  Thus, they are final.  38 C.F.R. § 20.1103.

On July 31, 2012, the Veteran filed a claim for increased compensation for his service-connected acquired psychiatric disorder and left upper extremity disorder.  In addition, he reiterated his claims for service connection for bilateral hearing loss, tinnitus and hypertension, which were already on appeal to (and subsequently granted by) the Board.  Thereafter, he submitted documentation establishing that he was hospitalized beginning July 31, 2012 due to psychiatric problems, and requested a "temp 100" percent rating.  In a November 2012 rating decision, the RO granted service connection for PTSD (formerly rated as adjustment disorder) and assigned a 50 percent rating prior to July 31, 2012; a 100 percent rating from July 31, 2012 to October 1, 2012; and a 70 percent rating thereafter.

In December 2012, the Veteran submitted a VA Form 21-8940 indicating that he had been unemployed since 2009 due to his service-connected acquired psychiatric disorder.  He noted that he had a high school education and had most recently worked as a custodian.  In January 2013, his last known employer submitted documentation indicating that the Veteran was fired in September 2009 due to "violation of last chance agreement (no call no show)."  The employer noted that the Veteran had "no known disability."  Also of record are documents indicating that the Veteran appealed his termination through administrative procedures, but lost his appeal.

In August 2013, the RO issued a rating decision granting entitlement to a TDIU, effective October 1, 2012.  Thereafter, the Veteran perfected appeals as to the effective date of his award of TDIU and the effective date of his assigned 70 percent rating for PTSD (also October 1, 2012).

At his May 2014 Board hearing, the Veteran argued that his psychiatric symptoms rendered him unemployable ever since he returned from his final period of active duty, in 2008.  He explained that he lost his custodial job because he had trouble showing up for work due to his PTSD, and that he tried to get additional work but was unable to do so.  He argued that he should be rated at 100 percent disabled from the date of his original claim, in October 2008.
 
In June 2014, the Board issued a decision which, in part, denied entitlement to an earlier effective date for a 70 percent rating for PTSD.  In support of its decision, the Board found that at no point prior to October 1, 2012 did the Veteran's PTSD symptoms warrant a 70 percent rating.  As there is no indication that the Board's June 2014 decision was appealed to the Court of Appeals for Veterans Claims (Court), it is final and binding.  38 C.F.R. § 20.1104.

After carefully reviewing the record, the Board finds that the pertinent evidence is against the Veteran's claim for an effective date earlier than October 1, 2012 for the award of TDIU.  In short, because there was no formal or informal claim for a TDIU filed prior to that date, and because it was not factually ascertainable that the Veteran was disabled due to service-connected disabilities prior to that date, the claim must be denied.

As an initial matter, the Board finds that there were no claims for a TDIU that were pending prior to October 1, 2012 that would justify an earlier effective date under the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Indeed, the Veteran has not identified any pending claims for TDIU, whether formal or informal, prior to October 1, 2012.  As discussed above, the Veteran submitted a VA Form 21-8940 for the first time in December 2012, and at no other point prior to October 2012 did the Veteran allege that his service-connected disabilities rendered him unemployable.  As to the claim filed on July 31, 2012, the Veteran merely indicated that he was seeking service connection for hearing loss, tinnitus and hypertension, as well as increased compensation for his acquired psychiatric disorder and carpal tunnel syndrome.  No information regarding his employment status or employability was provided.  See 38 C.F.R. § 3.155; Brannon, 12 Vet. App. at 34-35.  The Board is aware of the notification of VA hospitalization from June 22, 2012 to June 27, 2012; however, the reason marked for admission was "detox," and the Veteran has never alleged that this hospitalization was due to service-connected disease or injury.  As such, the provisions of 38 C.F.R. § 3.157(b) do not apply.  The Board also notes that no compensation shall be paid if a disability is the result of a veteran's own willful misconduct, including the abuse of alcohol and drugs.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301; see also VAOPGPREC 2-97 (January 16, 1997).

In light of the above, the record establishes that the Veteran first met the requirements for a schedular TDIU on October 1, 2012.  Prior to that date (disregarding the 100 percent rating in effect from July 31, 2012 to October 1, 2012), he was in receipt of disability ratings for PTSD (50 percent disabling); respiratory disorder (10 percent disabling prior to October 26, 2009, noncompensable thereafter); tinnitus (10 percent disabling); carpal tunnel and cubital tunnel syndrome with peripheral neuropathy of the left upper extremity (10 percent disabling prior to May 18, 2011, 20 percent disabling thereafter); degenerative arthritis of the lumbar spine (noncompensable); hearing loss of the left ear (noncompensable); and hypertension (noncompensable).  The combined evaluation prior to October 1, 2012 was, therefore, 60 percent, with no single disability rated at 60 percent.  As such, the schedular criteria were not met prior to the currently assigned effective date.  See 38 C.F.R. § 4.16(a).

The Board acknowledges the Veteran's allegation that his service-connected psychiatric disorder rendered him unemployable, beginning in 2008, notwithstanding the schedular criteria.  See 38 C.F.R. § 4.16(b).  However, while the Veteran's VA outpatient records reflect that he received ongoing treatment for psychiatric problems in the years prior to October 2012, the evidence does not support a finding of unemployability.  The only employer report of record indicates that the Veteran was terminated for unapproved absences, with "no known disability" noted.  Moreover, in light of the June 2014 Board decision, the Board has already found that the Veteran's psychiatric symptomatology, prior to October 1, 2012, more nearly approximated the criteria for a 50 percent rating, which contemplates impaired functioning but does not rise to the level of unemployability.  See 38 C.F.R. § 4.130.  In sum, the evidence is against a finding that the Veteran was unable to secure and follow a substantially gainful occupation by reason of service-connected disability prior to October 1, 2012.  A referral for extraschedular consideration, under 38 C.F.R. § 4.16(b), is not warranted.


Accordingly, after weighing all the evidence, the Board finds the preponderance of the evidence is against the claim discussed above, and the benefit-of-the-doubt standard of proof does not apply.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an effective date earlier than October 1, 2012 for the award of TDIU is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


